     Case 4:19-cv-04274 Document 358 Filed on 01/21/21 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

Toshiba International Corporation

v.                                           Case Number: 4:19−cv−04274

Pablo D'Agostino, et al.




                               NOTICE OF RESETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN RESET
FOR THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Peter Bray
PLACE:
by video
United States District Court
515 Rusk Ave
Houston, TX
DATE: 2/2/2021

TIME: 02:00 PM
TYPE OF PROCEEDING: Motion Hearing
Motion to Quash − #354


Date: January 21, 2021
                                                         Nathan Ochsner, Clerk
